Citation Nr: 1708795	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  14-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left knee degenerative joint disease and chondromalacia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to January 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  


REMAND

In August 2015, the Board remanded the matter on appeal for a VA examination.  The Board directed that the VA examination determine the current severity of her service-connected left knee degenerative joint disease and chondromalacia.  

In September 2015, the Veteran was provided a VA examination.  During the examination, the Veteran's left knee was examined; however, the Board has reviewed the findings and concludes that these findings are not adequate.  During the pendency of the appeal, the decision of Correia v. McDonald, 28 Vet. App. 158 (2016), was issued, which provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The September 2015 VA examination does not meet the specifications of Correia, as they do not specify whether range of motion was tested on either active or passive motion nor was testing done in weight-bearing and nonweight-bearing.  Given this, a further examination is necessary.  38 C.F.R. § 3.159(c)(4) (2016).

The Veteran testified at the July 2014 hearing before the Board that she was treated for his left knee disability at American Lake Women's Clinic.  Although the Veteran did not include this clinic in the Form 21-4142 submitted in September 2015, in a letter received in December 2015, she stated that these records are relevant to her claim on appeal.  Treatment records from American Lake Women's Clinic do not appear to be contained in the record.  As such, further development is necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify all VA and non-VA medical care providers who have treated her service-connected left knee degenerative joint disease and chondromalacia during the course of this appeal.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including from American Lake Women's Clinic.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's (a) complete VA treatment records and (b) treatment records from American Lake Women's Clinic.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must be given an opportunity to respond.  

2.  Following the above development, the RO must provide the Veteran with an appropriate examination to determine the current severity of her service-connected left knee degenerative joint disease and chondromalacia, to include all associated residuals.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must conduct full range of motion studies on the Veteran's left knee.  The examiner must record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must first indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of any opposite undamaged joint. 

The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so. 

Then, with consideration of the clinical findings, and after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected left knee degenerative joint disease and chondromalacia.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's left knee, and if so, whether it is slight, moderate, or severe.

3.  The RO must notify the Veteran that it is her responsibility to report for the examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and her representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




